Citation Nr: 0000121	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  95-02 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right hammertoes with hallux valgus, plantar 
fasciitis, and a history of pes planus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left hammertoes with hallux valgus, plantar 
fasciitis, and a history of pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from February 1990 to 
October 1993.  


FINDINGS OF FACT

1.  The claim for service connection for bilateral defective 
hearing is not supported by cognizable evidence showing that 
the disability was present in service, or is otherwise of 
service origin.

2.  The veteran's service-connected pes planus is presently 
characterized by marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use of the feet, 
indications of swelling on use of the feet, and 
characteristic callosities.

3.  The veteran currently suffers from mild lateral (valgus) 
deviation of the toes of his right foot, with no evidence of 
severe hallux valgus.

4.  The veteran currently suffers from mild lateral (valgus) 
deviation of the digits of his left foot, with no evidence of 
severe hallux valgus.

5.  The veteran currently suffers from hammering of all of 
the toes of his right foot, without clawfoot.  

6.  The veteran currently suffers from hammering of all the 
toes of his left foot, without clawfoot.

CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral defective 
hearing is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998).


2.  A separate 30 percent evaluation for service-connected 
bilateral pes planus is warranted.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.3 and Part 4, Code 5276 
(1998).

3.  A separate (compensable) evaluation for hallux valgus of 
the right foot is not warranted.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4, Code 5280 (1998).

4.  A separate (compensable) evaluation for hallux valgus of 
the left foot is not warranted.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4, Code 5280 (1998).

5.  A separate 10 percent evaluation for hammertoes of the 
right foot is warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.3 and Part 4, Code 5282 (1998).

6.  A separate 10 percent evaluation for hammertoes of the 
left foot is warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.3 and Part 4, Code 5282 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On audiometric examination conducted as part of the veteran's 
service entrance examination in June 1989, pure tone air 
conduction threshold levels, in decibels, were as follows:  







HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
0
0
0
0
15
LEFT
10
0
0
0
0
35

A service audiometric examination conducted in March 1990 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:





HERTZ




50
0
1000
2000
3000
4000
6000
RIGHT
10
0
0
-10
5
0
LEFT
15
10
15
0
5
5

On service audiometric examination conducted in November 
1991, pure tone air conduction threshold levels, in decibels, 
were as follows:





HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
25
20
200
25
40
30
35
LEFT
25
20
20
20
30
35
30

The speech reception threshold in each of the veteran's ears 
was 20 decibels, with speech discrimination ability of 100 
percent for both the right and left ears.  

A service clinical entry dated in January 1992 was 
significant for the presence of "threshold shift."  

A service clinical record dated in February 1992 reveals that 
the veteran was seen at that time for followup of an 
audiometric "threshold shift."  The clinical assessment was 
mild bilateral high frequency sensorineural hearing loss.  It 
was recommended that the veteran utilize hearing protection, 
and undergo repeat audiometric evaluation in 4 to 6 months.

In a Report of Medical Board Proceedings dated in December 
1992, it was noted that, with the exception of the plantar 
surface of the veteran's feet, a physical examination of his 
extremities was unremarkable.  Reportedly, the posterior 
portion of the plantar fascia was mildly edematous 
bilaterally, and there was evidence of mild pes planus.  At 
the time of evaluation, the plantar fascia of the veteran's 
feet were not tender to palpation.  On a relevant specialist 
examination, there was a moderate decrease in the 
longitudinal arch of the veteran's feet bilaterally, 
accompanied by pain in the medial plantar foot.  Soft tissue 
tenderness was present bilaterally, and strength was 
described as "5 of 5."  At the time of evaluation, the 
veteran's orthoses appeared to fit well.

In an addendum to the aforementioned Medical Board 
Proceedings, apparently dated in June 1993, it was noted that 
the veteran had developed progressive bilateral heel pain 
with strenuous activity and prolonged standing.  He was 
diagnosed with symptomatic pes planus, and prescribed arch 
supports and nonsteroidal antiinflammatory medication, in 
conjunction with limited duty.  Apparently, this treatment 
failed to provide the veteran with any relief.  Noted at the 
time was that the veteran's bilateral foot condition was 
ratable at 10 percent disabling, analogous to moderate 
bilateral acquired flatfoot, with a weightbearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  
Severe pes planus was not present, and there was no marked 
deformity or evidence of characteristic callosities.  Noted 
at the time was that the veteran's diagnosis of plantar 
fasciitis could not be separated from pes planus 
symptomatically, and was therefore to be "bracketed" with pes 
planus.  Physical examination of the veteran's feet revealed 
a moderate decrease in the longitudinal arches, with mildly 
edematous posterior plantar fascia, and no tenderness.  
Further noted was that the medical record of ongoing care did 
not document the presence of heel or arch complaints.  

On service podiatric examination conducted in early June 
1993, the veteran presented with a chief complaint of painful 
bunions, flat feet, and lumps on the dorsum of his feet.  
Reportedly, these had been painful for approximately two 
years.  Physical examination revealed a prominent medial 
eminence of the first metatarsal head, as well as a laterally 
deviated hallux.  There were digital contractures at the 
interphalangeal joints on digits 2 through 5, more so off 
weight bearing than on weight bearing.  These were described 
as "flexible deformities."  There was a mild hyperkeratosis 
on the plantar medial aspect of the right hallux 
interphalangeal joint, as well as a prominence at the first 
metatarsal cuneiform articulation dorsally, all of which were 
present bilaterally.  Also noted was a decreased medial 
longitudinal arch, and increased pronation during gait.  At 
the time of evaluation, there was evidence of mild edema at 
the proximal arch.  Radiographic studies revealed a 
prominence to the first metatarsal head, with the hallux 
laterally deviated at the first metatarsophalangeal joint.  
At the time of evaluation, the hallux abductus angle was 
increased.  The clinical impression was of bilateral hallux 
abducto valgus; bilateral hammertoes for digits 2 through 5; 
bilateral first metatarsal cuneiform exostoses; and bilateral 
pes planus.

On Department of Veterans Affairs (VA) general medical 
examination in February 1994, the veteran gave a history of 
severe foot pain which had developed while he was in the 
Marine Corps.  Reportedly, while stationed at Tripler Air 
Force Base, he was evaluated by a civilian podiatrist, who 
told him that he had plantar fasciitis, corresponding to the 
severe pain present in the plantar aspect of his heel.  Since 
his discharge from the Marine Corps, the veteran had taken to 
wearing cowboy boots, which reportedly decreased his pain.  
In this manner, he was able to walk slowly, though were he to 
walk more quickly, he would experience increased pain.  At 
the time of evaluation, the veteran additionally complained 
of muscle cramps in his arches bilaterally. 

On physical examination, there was no evidence of cyanosis, 
clubbing, or edema of the veteran's extremities.  Hammertoes 
were present on the 2nd through 5th digits bilaterally, and 
there was a mild lateral (valgus) deviation of the same 
digits, accompanied by mild bunions.  Radiographic studies of 
the veteran's feet showed evidence of mild bilateral hallux 
valgus, though the planus of the plantar arch was somewhat 
difficult to evaluate due to the absence of weightbearing 
films.  The clinical assessment was of hammertoes, with a 
clinical history consistent with plantar fasciitis.  Noted at 
the time of examination was that the presence or absence of 
pes planus could not be determined. 

On VA audiometric examination in February 1994, the veteran 
gave a history of exposure to helicopter noise, and a SCUD 
missile explosion.  Audiometric examination revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
15
LEFT
15
10
10
10
5

At the time of evaluation, the pure tone average for the 
frequencies 1,000, 2,000, 3,000, and 4,000 Hertz in the 
veteran's right ear was 10 decibels, with speech 
discrimination ability of 98 percent.  The corresponding pure 
tone average for those same four frequencies in the veteran's 
left ear was 8 decibels, with speech discrimination ability 
of 100 percent.  It was noted at the time of examination 
that, utilizing current VA criteria, the veteran's hearing 
acuity was within normal limits bilaterally.

In March 1996, a private podiatric examination was 
accomplished.  At the time of evaluation, the veteran 
complained of considerable pain, cramping, and discomfort 
throughout his lower extremities with even moderate levels of 
activity.  Objective evaluation revealed an intact 
neurovascular status.  Orthopedically, however, the veteran 
demonstrated a very significant degree of collapse and 
excessive pronation of the midtarsal and subtalar joints in 
stance and in gait.  In stance, his calcanei were noted to be 
everted, which was somewhat worsened by late midtarsal 
pronation at toe-off.  Further noted was that the veteran 
demonstrated an early heel-off quite consistent with 
significant gastrocnemius equinus.  Subtalar joint range of  
motion was 15-16 degrees of inversion bilaterally, with 6 
degrees of eversion, giving a neutral position of negative 1 
degree.  Of great significance was the presence of severe 
gastrocnemius equinus which was clearly demonstrated with 
bilateral measurements indicating negative 1 degree of ankle 
dorsiflexion with the knee extended, increasing to 
approximately 5 degrees with the knee flexed.

Orthopedic evaluation of the veteran's feet revealed 
hammertoe deformities of all digits including the hallux, and 
there was hyperkeratosis present on the dorsal distal 
interphalangeal joints of the 2nd and 3rd toes bilaterally.  
Further noted was the presence of hyperkeratosis under 
metatarsals 2-5, which were tender to palpation.  In the 
midfoot area, there was a protuberant painful early exostosis 
formation of the first metatarsal cuneiform joint, quite 
indicative of the onset of early degenerative joint disease 
and the presence of severe pes planus.  This pes planus was 
also documented on X-ray, where there was a significant break 
in the cyma line, and decrease in the calcaneal inclination 
and talar declination angle.  This was additionally evidenced 
by a radiographic navicular cuneiform fault.  The presence of 
the first metatarsal cuneiform clinical exostosis, in 
conjunction with a radiographic navicular cuneiform fault, 
was felt to be significant for a marked degree of excessive 
pronation of the foot and ankle, as well as abduction of the 
forefoot secondary to that pronation.

Following review of the 1992 Schedule of Ratings for the 
musculoskeletal subsection describing acquired flatfoot 
(i.e., Diagnostic Code 5276), the examiner was of the opinion 
that the veteran's foot deformities clearly demonstrated 
objective evidence of severe bilateral acquired flatfoot 
which was quite symptomatic, and which limited his ability to 
perform daily routine and occupational activities.  To date, 
the veteran had not responded well to conservative care, and, 
therefore, surgery might be necessary at some point in the 
future to correct his problem.


On VA podiatric examination in May 1996, the veteran 
complained of "pain all over" his feet, the exact location of 
which "varied at different times."  The veteran additionally 
voiced complaints of hammertoes.  Reportedly, the veteran's 
pain 

began at his heel, and was now present mostly on the lateral 
sides of the feet in the metatarsal area.  According to the 
veteran, in 1993, he was seen by a civilian podiatrist, who 
informed him that he had "plantar fasciitis."  At the time of 
evaluation, the veteran stated that he had received no 
treatment by either military or private sources, nor had he 
experienced any acute trauma.

On physical examination, neurological and vascular 
evaluations were within normal limits.  Examination of the 
veteran's skin revealed slight maceration under the right 
hallux, but no calluses, fissures, ulcers, edema, or other 
skin lesions.  The texture of the veteran's skin, as well as 
its turgor and temperature, were within normal limits.  
Musculoskeletal examination revealed a tight medial slip of 
plantar fascia.  Mild bunions were present, without symptoms 
of skin lesions, and muscle strength appeared normal.  Range 
of motion was likewise normal, and the veteran was able to 
both heel and toe walk.  The veteran exhibited a normal-
appearing arch with his lower legs perpendicular to the 
ground, with bisection of the heels perpendicular to the 
ground, and with forefoot parallel to the rear foot (all 
normal).  Flexible hammertoes were present bilaterally, 
though there was no evidence of any muscle, tendon, ligament, 
or joint contractures.  Radiographic studies showed alignment 
within normal limits, with bone mineralization normal, and no 
evidence of definite abnormalities.

The clinical impression at the time of examination was of 
flexible hammertoes without contractures or lesions.  The 
physical finding of a tight medial slip of plantar fascia was 
felt to be consistent with the veteran's previous diagnosis 
of plantar fasciitis, though the veteran's current complaints 
were not consistent with that diagnosis.  Further noted was 
that pes planus was not present.  

On VA audiometric examination, likewise conducted in May 
1996, the veteran gave a history of noise exposure during 
combat in the Persian Gulf.  Pure tone air conduction 
threshold levels, in decibels, obtained at that time were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
10
20
LEFT
20
15
15
15
10

The pure tone average for the frequencies 1,000, 2,000, 
3,000, and 4,000 hertz in the veteran's right ear was 16 
decibels, with speech discrimination ability of 96 percent.  
The pure tone average for those same four frequencies in the 
veteran's left ear was 13 decibels, with speech 
discrimination ability of 94 percent.  At the time of 
evaluation, it was noted that the veteran's hearing was 
within normal limits bilaterally.

Analysis

Service Connection for Bilateral Defective Hearing.

As to the issue of service connection for bilateral defective 
hearing, the threshold
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113,1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies, 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies, 
500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The veteran in this case argues that, while in service, he 
was exposed to noise from helicopters, Humvees, and a SCUD 
missile, as a result of which he presently suffers from a 
chronic hearing loss.  While it is true that, at service 
entrance, and on various other occasions in service, the 
veteran exhibited a clinically identifiable hearing loss [see 
Hensley v. Brown, 3 Vet. App. 155 (1993)], on subsequent VA 
audiometric examination in February 1994, the veteran's 
hearing was entirely within normal limits bilaterally, with 
no evidence of "hearing loss disability" as defined by 
pertinent regulation.  38 C.F.R. § 3.385(1998).  

The Board observes that, on more recent VA audiometric 
examination in May 1996, the veteran's hearing was once again 
within normal limits, and there was no evidence of "hearing 
loss disability."  See 38 C.F.R. § 3.385 (1998).  Absent 
evidence of such disability, the veteran's claim for service 
connection for defective hearing is not well grounded, and 
must be denied.

Increased Evaluations for Right and Left Hammertoes, 
with Hallux Valgus, Plantar Fasciitis, and a History of Pes 
Planus

Turning to the issues of increased evaluations for the 
veteran's service-connected foot disorders, the Board notes 
that disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. § Part 
4, (1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 

history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Finally, it is the intent of the Schedule for Rating 
Disabilities to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.45, 4.59 (1998).  This is to say that, even 
absent a definable limitation of motion, where there is 
functional disability due to pain, supported by adequate 
pathology, compensation may be warranted.  38 C.F.R. § 4.40 
(1998); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the present case, service connection is in effect for 
right and left hammertoes, with hallux valgus, plantar 
fasciitis, and a history of pes planus.  Service connection 
and an initial 10 percent evaluation for each of the 
veteran's feet was made effective October 30, 1993, the date 
following the veteran's discharge from service.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), it was held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found in the appeal period.  However, 
evaluation of the same disability under varying diagnoses 
must be avoided.  38 C.F.R. § 4.14 (1995); Esteban v. Brown, 
6 Vet. App. 259 (1994).  In determining whether a separate 
rating is appropriate, the critical element is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other.

In the present case, the veteran argues that he should be 
afforded "separate and distinct" ratings for his various 
service-connected foot pathologies.  In that regard, at the 
time of the aforementioned addendum to Medical Board 
proceedings in December 1992, it was noted that the veteran's 
diagnosis of plantar fasciitis "could not be separated" 
symptomatically from pes planus.  Clearly then, the veteran's 
pes planus and plantar fasciitis must be rated as "one and 
the same" disability.  In that same addendum, the veteran's 
bilateral foot condition was described as analogous to a 
"moderate" bilateral acquired flatfoot, with the 
weightbearing line over or medial to the great toe, and 
inward bowing of the tendo achillis accompanied by pain on 
manipulation and use of the feet.  While at the time of 
evaluation, severe pes planus was felt not to be present, on 
private podiatric examination in March 1996, there was noted 
the onset of "early degenerative joint disease and the 
presence of severe pes planus."  Reportedly, this pes planus 
was documented on radiographic studies, where there was a 
significant break in the cyma line, as well as decrease in 
the calcaneal inclination and talar declination angle.  In 
the opinion of the examiner, the veteran's foot deformities 
"clearly demonstrated" objective evidence of "severe 
bilateral acquired flatfoot" which was quite symptomatic, and 
which limited the veteran's ability to perform daily routine 
and occupational activities.

The Board notes that, in order to warrant an increased 
evaluation for service-connected pes planus, there must be 
demonstrated the presence of severe bilateral acquired 
flatfoot (pes planus) manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  38 C.F.R. 
§ Part 4, Code 5276 (1998).  While it is true that, on recent 
VA podiatric examination in May 1996, pes planus was felt not 
to be present, the weight of the evidence appears to be that 
the veteran does, in fact, suffer from service-connected 
bilateral acquired flatfoot which is, at least arguably, 
severe.  Under such circumstances, the Board is of the 
opinion that a separate 30 percent evaluation for bilateral 
acquired flatfoot (pes planus) is in order.  38 C.F.R. § 4.3 
(1998).

Turning to the issue of a "separate and distinct" compensable 
evaluation for the veteran's service-connected hallux valgus, 
the Board notes that, on VA general medical examination in 
February 1994, there was present only a mild lateral (valgus) 
deviation of the 2nd through 5th digits of each of the 
veteran's feet.  Subsequent private and VA podiatric 
examinations fail to demonstrate the presence of severe 
unilateral hallux valgus equivalent to amputation of the 
great toe requisite to the assignment of an increased 
evaluation.  Under such circumstances, a "separate and 
distinct" compensable evaluation for service-connected hallux 
valgus of the right or left foot is not in order. 

Finally, turning to the issue of a separate compensable 
evaluation for hammertoes of each foot, the Board notes that 
such an evaluation is warranted where there is hammering of 
all toes of a given foot, without evidence of clawfoot.  
38 C.F.R. § Part 4, Code 5282 (1998).  In the present case, 
at the time of the aforementioned VA general medical 
examination in February 1994, hammertoes were present on the 
2nd through 5th digits of each of the veteran's feet.  
Private podiatric examination in March 1996 revealed 
hammertoe deformities of all of the digits, including the 
hallux, as well as hyperkeratosis on the dorsal distal 
interphalangeal joints of the 2nd and 3rd toes bilaterally.  
As of the time of a recent VA podiatric examination in May 
1996, there was once again noted the presence of flexible 
hammertoes bilaterally.  Based upon such findings, and with 
the resolution of all reasonable doubt in the veteran's 
favor, the Board is of the opinion that a separate 10 percent 
evaluation for hammertoes of each foot is in order.  
38 C.F.R. § 4.3 and Part 4, Code 5282 (1998).

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
a Regional Office (RO) hearing in March 1996.  Such 
testimony, however, as regards the issues of service 
connection for defective hearing, and separate compensable 
evaluations for service-connected plantar fasciitis or hallux 
valgus, is not probative when taken in conjunction with the 
entire objective medical evidence presently on file.  The 
Board does not doubt the sincerity of the veteran's 
statements.  Those statements, however, in and of themselves, 
do not provide a persuasive basis for a grant of the benefits 
sought in light of the evidence as a whole.



ORDER

Service connection for bilateral defective hearing is denied.

A 30 percent evaluation for bilateral acquired flatfoot (pes 
planus) with plantar fasciitis is granted, subject to those 
regulations governing the award of monetary benefits.

A 10 percent evaluation for right hammertoes is granted, 
subject to those regulations governing the award of monetary 
benefits.

A 10 percent evaluation for left hammertoes is granted, 
subject to those regulations governing the award of monetary 
benefits.

A separate (compensable) evaluation for hallux valgus of the 
right foot is denied.

A separate (compensable) evaluation for hallux valgus of the 
left foot is denied.




		
	S. F. Sylvester 
	Acting Member, Board of Veterans' Appeals




 

